Undercofler, Presiding Justice.
James Leon Stocks was tried and convicted for the murder of James King Lowe and received a life sentence. He appeals. We affirm.
The evidence showed that Stocks suspected that Lowe and Booth, whom he knew, had stolen the tape player and speakers from his car. He confronted Booth, who told him Lowe had these items; Stocks warned Booth that he would be looking for Lowe. That encounter occurred at 10:30 p.m. on January 6, 1977, when Stocks pointed a borrowed gun at Lowe and demanded his tapes. Lowe had his hands in his pockets and ran; Stocks fired twice, claiming he sought to shoot Lowe in the legs. After Lowe fell, Stocks ran around a corner; then looked back to see if he had killed Lowe, saw Lowe speaking to someone at the apartment door and continued home to his own apartment in the same complex. Stocks was arrested the next day in his apartment.
Both of Stocks’ enumerations of error relate to the trial court’s charge on flight. "Ladies and Gentlemen, you may consider flight, if you find such in this case, and similar acts if proven, from which an inference of guilt may be considered by the Jury; but flight, if any, is subject to explanation; the weight to be given to it, or whether the jury will draw a consciousness of guilt or not is for the Jury. It is for the Jury to determine whether the flight of the Defendant, if any such has been proven, was due to a sense of guilt or for other reasons; and if for other reasons, no inference hurtful to the Defendant on trial should be drawn.” We find that the charge as given was authorized by the evidence and was not confusing to the jury. The jury *803was told clearly that only if it found evidence of flight, could it infer guilt.
Submitted January 13, 1978
Decided February 22, 1978.
James S. Garner, III, Horace T. Clary, for appellant.
Larry Salmon, District Attorney, Robert D. Engelhart, Assistant District Attorney, Arthur K. Bolton, Attorney General, William B. Hill, Jr., Staff Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.